ORIGINAL                                               04/02/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 20-0011

                                        PR 20-0011


IN THE MATTER OF THE ESTATE OF:                                            FILED
       JACK G. BATES,                                                      APR   0 2 2020
                                                                        Bowen Greenwooa
                                                                      Clerk of Supreme Court
 THE ESTATE OF JACK BATES,                                               .tnto of 1VtootaoR



             Plaintiff,                                              ORDER

       vs.

 JOHN MILLER,

             Defendant.


      Defendant John Miller, via counsel, has filed an affidavit in support
of his request to disqualify the Honorable Brenda R. Gilbert from presiding in Cause No.
DP-18-42 in the Sixth Judicial District Court, Park County, pursuant to § 3-1-805, MCA.
       Section 3-1-805, MCA,provides that an affidavit for disqualification for cause must
allege facts showing personal bias or prejudice of the presiding judge.               Section
3-1-805(1)(b), MCA, provides in part that the affidavit will be deemed not to have been
made in good faith if it is based solely on rulings in the case which can be addressed in an
appeal from the final judgment.
       The affidavit of Miller's counsel Jami Rebsom includes her beliefthat the presiding
judge had a business relationship with the grandmother of the Personal Representative of
the Estate of Jack Bates, the plaintiff in this matter, and that the presiding judge is biased
toward the Personal Representative as evidenced by her rulings in favor of the Personal
Representative. Rebsom also offers that other attorneys have substituted Judge Gilbert off
of cases in which the Personal Representative, who is also an attorney, has represented an
opposing party and she speculates that the reason for such substitution must be bias. The
fact that Judge Gilbert may have had a business relationship with the Personal
Representative's grandmother is insufficient to show personal bias or prejudice, and
Rebsom's remaining allegations are speculative. As a result, Miller has not met the
requirements of § 3-1-805, MCA,and it is unnecessary to appoint a district judge to hear
this matter.
       IT IS THEREFORE ORDERED that the motion to disqualify District Judge Brenda
R. Gilbert from Park County Cause No. DP-18-42 is DENIED.
       The Clerk is directed to provide copies of this Order to the Clerk of the District
Court of Park County for notification to all counsel of record in Cause No. DP-18-42, and
to the Honorable Brenda R. Gilbert.


       DATED this         day of April, 2020.




                                                            Chief Justice




                                           2